PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,883,869
Issue Date: May 12, 2020
Application No. 29/677,295
Filing or 371(c) Date: January 18, 2019
Attorney Docket No. 130162-00003  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.55(g), filed July 21, 2020, to accept a delayed submission of a certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)(1).

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the request is granted.  

Any questions concerning this matter may be directed to Lead Paralegal Specialist, JoAnne Burke at (571) 272-4584.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions